DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “the vicinity of the contact point is positioned inward in the radial direction of the separation roller from the peripheral face of the separation roller.”  This is not understood.  The contact point is between the separation roller and the feed roller thus is on the peripheral face of the separation roller.  Clarification is required for proper understanding.
Claim 6 recites, “the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller, pass through the contact point, and extend inward in the radial direction of the separation roller from the peripheral face of the separation roller.”  The latter portion of this limitation is not understood.  How can the guide faces of the pair of guide members be extended as claimed, pass through the contact point, and extend inward in the radial direction of the separation roller?  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-189198 (“JP ‘198“) in view of Dopfer US 2004/0080094 (“Dopfer”).
 	Regarding claim 1, JP ‘198 disclosed a paper sheet separation device comprising: 
 	a separation roller (17) that comes into contact with paper sheets, which are conveyed from an accumulation unit accumulating the paper sheets; 
 	a feed roller (16) that is arranged in contact with the separation roller and rotates with respect to the stopped separation roller to convey the paper sheets separately one by one; and 
 	a pair of guide members (18) that has guide faces, which come into sliding contact with a front end of the paper sheets, which is conveyed from the accumulation unit, and is provided on both sides in an axial direction of the separation roller, 
 	the guide face is provided protruding outward of the separation roller from the peripheral face of the separation roller in a radial direction of the separation roller (Figures 1-6), and the guide face is supported to be able to move inward in the radial direction of the separation roller at a contact point between the separation roller and the feed roller (see at least the abstract and figures).  
 	Regarding claim 2, JP ‘198 disclosed a biasing member configured to bias the pair of guide members toward a contact point side, wherein the pair of guide members is provided movably in a radial direction of a rotary shaft of the separation roller (see at least the abstract).
 	JP ‘198 does not mention a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller.  It is well known to use roller material with a sufficient coefficient of friction to grip a sheet. Furthermore, to use guide material with lower coefficients of friction to allow a sheet to glide easily. Indeed, Dopfer teaches this in at least paragraph 0070.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use this teaching such that a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller for proper gripping and sliding as is well known in the art.
 	Regarding claim 3, JP ‘198 disclosed wherein the guide faces of the pair of guide members protrude outward in the radial direction of the separation roller from the peripheral face of the separation roller over an entire periphery of the separation roller (as rotated see at least Figure 3).
 	Regarding claim 4, JP ‘198 disclosed the pair of guide members is connected such that the guide faces are extended in the axial direction of the separation roller to cover the peripheral face of the separation roller (see at least Figures 2 and 3).  
 	Regarding claim 5, JP ‘198 disclosed the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller (see at least Figures 2 and 3).
 	Regarding claim 6, JP ‘198 disclosed the guide faces of the pair of guide members are extended from an accumulation unit side along the peripheral face of the separation roller toward the contact point between the separation roller and the feed roller, pass through the contact point, and extend inward in the radial direction of the separation roller from the peripheral face of the separation roller (see at least Figures 2 and 3).
 	Regarding claim 7, JP ‘198 disclosed a method for separating paper sheets using a paper sheet separation device, the paper sheet separation device comprising a separation roller (17) that comes into contact with paper sheets conveyed from an accumulation unit accumulating the paper sheets, a feed roller (16) that is arranged in contact with the separation roller and rotates with respect to the stopped separation roller to convey the paper sheets separately one by one, and a pair of guide members (18) that has guide faces, which come into sliding contact with a front end of the paper sheets conveyed from the accumulation unit, and is provided on both sides in an axial direction of the separation roller (see at least the abstract), the guide face being provided protruding outward of the separation roller from the peripheral face of the separation roller in a radial direction of the separation roller (Figures 1-6), and the guide face being supported to be able to move inward in the radial direction of the separation roller at a contact point between the separation roller and the feed roller (abstract), the method comprising: sliding the front end of the paper sheets, which is conveyed from the accumulation unit, along the guide faces to the contact point; moving the guide faces inward in the radial direction of the separation roller by the paper sheets at the contact point to bring the paper sheets into contact with the peripheral face of the separation roller; and separating the paper sheets by the separation roller and the feed roller (see at least the abstract and Figures 1-6).  
 	JP ‘198 does not mention a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller.  It is well known to use roller material with a sufficient coefficient of friction to grip a sheet. Furthermore, to use guide material with lower coefficients of friction to allow a sheet to glide easily. Indeed, Dopfer teaches this in at least paragraph 0070.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use this teaching such that a friction coefficient of the guide face is smaller than a friction coefficient of a peripheral face of the separation roller for proper gripping and sliding as is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuhns et al. US 5,203,846 teaches a similar oscillating side guide arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653